Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 1 of 17




                                                              Exhibit A
             Exhibit A
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 2 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 3 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 4 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 5 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 6 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 7 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 8 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 9 of 17
Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 10 of 17
            Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 11 of 17



                         COMMONWEALTH OF MASSACHUSETTS

WORCESTER, ss.                                           DISTRICT COURT DEPARTMENT
                                                         CIVIL ACTION NO.: 2062CV747

____________________________________
                                    )
ALBERT ANDINO-APONTE,               )
          Plaintiff,                )
                                    )
v.                                  )
                                    )
ABBOTT LABORATORIES, INC. &         )
FOUNTAIN GROUP, LLC,                )
            Defendants.             )
____________________________________)

        DEFENDANT, FOUNTAIN GROUP, LLC’S, ANSWER TO COMPLAINT
                      AND AFFIRMATIVE DEFENSES

       Defendant, Fountain Group, LLC (“Fountain Group”), by and through its undersigned

counsel, answers Plaintiff’s Complaint as follows.

                                           Introduction

       Fountain Group denies that it failed to pay Plaintiff all due wages, fired him after he insisted

he should be paid, and/or violated the Wage Act and Massachusetts common law. As the

remainder of the introduction does not contain allegations against Fountain Group, no response is

required.

                                               Parties

       1.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 1.

       2.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 2.

       3.      Admitted.
             Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 12 of 17



                                        Factual Allegations

       4.       Fountain Group admits that it was Plaintiff’s employer. The remaining allegations

in Paragraph 4 are legal conclusions to which no response is required or necessary.

       5.       Fountain Group admits that it hired Plaintiff to work as an engineer.

       6.       Fountain Group admits that Plaintiff began his assignment on May 27, 2019.

       7.       Fountain Group admits that it paid Plaintiff $37/hour.

       8.       Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 8 and leaves Plaintiff to his proof.

       9.       Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 9 and leaves Plaintiff to his proof.

       10.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 10 and leaves Plaintiff to his proof.

       11.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 11 and leaves Plaintiff to his proof.

       12.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 12 and leaves Plaintiff to his proof.

       13.      Fountain Group admits that it paid Plaintiff for overtime hours. As to the rest and

remaining allegations in Paragraph 13, Fountain Group lacks sufficient information to admit or

deny the allegations and leaves Plaintiff to his proof.

       14.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 14 and leaves Plaintiff to his proof.

       15.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 15 and leaves Plaintiff to his proof.



                                                  2
             Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 13 of 17



       16.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 16 and leaves Plaintiff to his proof.

       17.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 17 and leaves Plaintiff to his proof.

       18.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 18 and leaves Plaintiff to his proof.

       19.      Fountain Group admits that it paid the Plaintiff for the value of 50.75 hours.

Fountain Group denies the rest and remaining allegations in Paragraph 19.

       20.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 20 and leaves Plaintiff to his proof.

       21.      Paragraph 21 sets forth a conclusion of law to which no response is required or

necessary. To the extent a response is required, Fountain Group lacks sufficient information to

admit or deny the allegations set forth in Paragraph 21 and on that basis denies them.

                                           COUNT I
                          PAYMENT OF WAGES- Failure to Pay Wages
                             (Mass. Gen. Laws, Ch. 149, §§148,150)

       22.      Fountain Group incorporates its responses to the preceding paragraphs as if fully

made herein.

       23.      Denied.

       24.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 24 and leaves Plaintiff to his proof.

       25.      Denied.




                                                 3
             Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 14 of 17



                                           COUNT II
                      PAYMENT OF WAGES-Failure to Pay Due Overtime
               (Mass. Gen. Laws, Ch. 151, §1A and Mass. Gen. Laws Ch. 149, §148)

       26.      Fountain Group incorporates its responses to the preceding paragraphs as if fully

made herein.

       27.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 27 and leaves Plaintiff to his proof.

       28.      Denied.

       29.      Denied.

                                          COUNT III
                                        RETALIATION
                                (Mass. Gen. Laws, Ch. 149 148A)

       30.      Fountain Group incorporates its responses to the preceding paragraphs as if fully

made herein.

       31.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 31 and leaves Plaintiff to his proof.

       32.      Denied.

       33.      Denied.

       34.      Denied.

                                         COUNT IV
                                      QUANTUM MERUIT

       35.      Fountain Group incorporates its responses to the preceding paragraphs as if fully

made herein.

       36.      Fountain Group denies that Plaintiff rendered serves to it.

       37.      Denied.




                                                 4
             Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 15 of 17



       38.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 38 and leaves Plaintiff to his proof.

       39.      Fountain Group lacks sufficient information to admit or deny the allegations set

forth in Paragraph 39 and leaves Plaintiff to his proof.

       40.      Denied.

                                 COUNT V
              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

       41.      Fountain Group incorporates its responses to the preceding paragraphs as if fully

made herein.

       42.      Paragraph 42 sets forth a conclusion of law to which no response is required or

necessary. To the extent a response is required, Fountain Group lacks sufficient information to

admit or deny the allegations set forth in Paragraph 42 and on that basis denies them.

       43.      Denied.

       44.      Denied.

       45.      Denied.

                                  AFFIRMATIVE DEFENSES

       Without assuming any burden or pleading or proof that otherwise would rest on Plaintiff,

and without waiving any defenses that might also be grounds for a motion to dismiss, Fountain

Group asserts the following affirmative defenses:

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted, and must be

dismissed pursuant to Mass. R. Civ. P. 12 (b)(6).




                                                 5
            Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 16 of 17



                              SECOND AFFIRMATIVE DEFENSE

       To the extent that Fountain Group had any obligations to Plaintiff, such obligations have

been fully and completely performed in every respect.

                                THIRD AFFIRMATIVE DEFENSE

       To the extent Plaintiff is owed any sum under the statute, Fountain Group is entitled to a

valid set off for amounts paid to Plaintiff.

                              FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims fail against Fountain Group because any alleged damages were caused

by individuals and/or entities for whom Fountain Group was not legally responsible.

                                FIFTH AFFIRMATIVE DEFENSE

       Plaintiff is estopped from bringing this action.

                                SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred by the doctrines of laches and/or unclean hands.

                              SEVENTH AFFIRMATIVE DEFENSE

       No act or omission by Fountain Group, or its agents, employees, or servants was a

proximate cause of the damages, if any, allegedly sustained by Plaintiff.

       WHEREFORE, Defendant, Fountain Group, LLC, respectfully requests that this Court:

       1.      Enter judgment in favor of Fountain Group on all claims and counts against it;

       2.      Award Fountain Group its damages, costs, attorneys’ fees; and

       3.      Award such other relief as the Court deems appropriate.




                                                 6
          Case 1:20-cv-11919 Document 1-1 Filed 10/26/20 Page 17 of 17



Dated: October 22, 2020                           THE DEFENDANT
                                                  FOUNTAIN GROUP, LLC.

                                              By: /s/ Christopher R. Drury
                                                 Christopher R. Drury (BBO#654344)
                                                 Gordon Rees Scully Mansukhani
                                                 95 Glastonbury Boulevard
                                                 Suite 206
                                                 Glastonbury, CT 06033
                                                 Tel: 860-494-7552
                                                 Fax: 860-560-0165
                                                 cdrury@grsm.com




                              CERTIFICATE OF SERVICE

     I, Christopher R. Drury, certify that on October 22, 2020, a copy of the above referenced
DEFENDANT, FOUNTAIN GROUP, LLC’S ANSWER TO COMPLAINT AND
AFFIRMATIVE DEFENSES was served by electronic mail on the following:


Michael A. Rivkin, Esq. (BBO#697737)
Cohen Kinne Valicenti & Cook, LLP
28 North Street, 3rd Floor
Pittsfield, MA 01201
mrivkin@cohenkinne.com

John Ayers-Mann, Esq.
Seyfarth Shaw
2 Seaport Lane
Boston, MA 02210
Jayers-mann@seyfarth.com



                                                  /s/ Christopher R. Drury
                                                  Christopher R. Drury




                                              7
